Case: 19-10667      Document: 00515418401         Page: 1    Date Filed: 05/15/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 19-10667                                May 15, 2020
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DAMON WILLIAMS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:18-CR-291-2


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Damon Williams was convicted of conspiracy to possess with intent to
distribute 50 grams or more of a mixture or substance containing a detectable
amount of methamphetamine and sentenced to 95 months of imprisonment.
He now appeals, asserting that the district court’s oral pronouncement of three
years of supervised release conflicts with the written judgment of four years of
supervised release. The Government has moved for summary affirmance in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10667      Document: 00515418401     Page: 2   Date Filed: 05/15/2020


                                   No. 19-10667

lieu of filing an appellate brief or, alternatively, an extension of time to file a
brief.
         “[A] defendant has a constitutional right to be present at sentencing.”
United States v. Bigelow, 462 F.3d 378, 380 (5th Cir. 2006) (internal quotation
marks and citation omitted); see FED. R. CRIM. P. 43(a)(3). “Where there is a
conflict between the oral pronouncement and the written judgment, the oral
pronouncement controls.” United States v. English, 400 F.3d 273, 276 (5th
Cir. 2005). Although the district court initially imposed a three year term of
supervised release at sentencing, before the sentencing hearing concluded, the
court corrected itself and imposed a four-year term of supervised release.
Because the written judgment reflects a four-year term of supervised release,
there is no conflict between the district court’s oral pronouncement and the
written judgment. See Bigelow, 462 F.3d at 381; English, 400 F.3d at 276.
         Summary affirmance is not appropriate, and the Government’s motion
is DENIED. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
Cir. 1969). The Government’s alternative motion for an extension of time to
file a brief is DENIED as unnecessary. The judgment of the district court is
AFFIRMED.




                                        2